EXHIBIT 10.37




AMENDMENT #1 TO

EMPLOYMENT AGREEMENT

This Amendment #1, dated as of December 9, 2008 (this “Amendment”), is to the
Employment Agreement, dated as of February 27, 2008, between RathGibson, Inc., a
Delaware corporation (the “Company”) and Richard E. Lore, Sr. (the “Executive”
and, together with the Company, the “Parties”) (the “Employment Agreement”).
 Any capitalized terms used but not defined in this Amendment have the
respective meanings set forth in the Employment Agreement.

Recitals:

A.

Under Section 9.4 of the Employment Agreement, the Employment Agreement may be
amended upon the execution of a written instrument by the Parties.

B.

The Parties would like to amend the Employment Agreement to comply with Section
409A of the Internal Revenue Code.

Agreement:

In consideration of the foregoing and the mutual promises contained herein and
in the Employment Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.

Effective Time of Amendment.  This Amendment is made pursuant to Section 9.4 of
the Employment Agreement, with retroactive effect to February 27, 2008, and will
become effective when it has been executed and delivered by the Parties.

2.

Amendments.

(a)

Section 4.2 is hereby amended by adding the following at the end thereof:

“Bonuses shall be paid at the same time as paid to other executives of the
Company, but in no event later than the date that is two and one-half (2½)
months after the end of the fiscal year to which such Bonus relates.  All Bonus
amounts shall be reduced for applicable federal, state and local taxes.”

(b)

Section 6.1 is hereby amended by adding the phrase “, in each case, as soon as
reasonably practicable (but in any event within fifteen (15) days) after such
termination of employment” immediately after the phrase “the following”.

(c)

The first sentence of Section 6.2 is hereby amended as follows:

by replacing the word “upon” with the phrase “subject to”; and

by adding the phrase “, within thirty (30) days following the date of such
termination,” immediately before the colon at the end thereof.

(d)

Each of Sections 6.2(a) and 6.2(b) are hereby amended by adding the phrase “as
soon as reasonably practicable (but in any event within fifteen (15) days) after
timely execution and delivery by the Executive to the Company of the release”
immediately before the semicolon in each such section.








(e)

Section 6.2(c) is hereby amended to provide in its entirety as follows:




“(c)

Base Salary for twelve (12) months, payable in equal installments in accordance
with the Company’s customary payroll practices, with such twelve (12) month
period to commence: (i) on the business day following the date of termination,
if the Executive executes and delivers the release to the Company upon
termination; or (ii) if the Executive does not execute and deliver the release
to the Company upon termination, as soon as reasonably practicable (but in any
event within fifteen (15) days) after timely execution and delivery by the
Executive to the Company of the release, each of which shall be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”); and”




(f)

The first sentence of Section 6.3 is hereby amended as follows:

by replacing the word “upon” with the phrase “subject to”;




by replacing the remainder of the sentence after the phrase “Release” as
follows:




“, within thirty (30) days following the date of such termination: (a) the
Accrued Benefits, payable as soon as reasonably practicable (but in any event
within fifteen (15) days) after timely execution and delivery by the Executive
to the Company of the release; (b) Base Salary for six (6) months, payable in
equal installments in accordance with the Company’s customary payroll practices,
with such six (6) month period to commence: (i) on the business day following
the date of termination, if the Executive executes and delivers the release to
the Company upon termination; or (ii) if the Executive does not execute and
deliver the release to the Company upon termination, as soon as reasonably
practicable (but in any event within fifteen (15) days) after timely execution
and delivery by the Executive to the Company of the release, each of which shall
be treated as a separate payment for purposes of Section 409A, and no other
severance or other benefits from the Company.”




(g)

The second sentence of Section 6.3 is hereby amended by adding the phrase “as
soon as reasonably practicable (but in any event within fifteen (15) days) after
such termination of employment” immediately after the phrase “Accrued Benefits”.




(h)

Section 9.13 is hereby amended to provide in its entirety as follows:




“(a)     To the extent required by Section 409A, and notwithstanding any other
provision of this Agreement to the contrary, no payment or benefit will be
provided to, or with respect to, the Executive on account of his separation from
service before the first to occur of (i) the date of the Executive’s death or
(ii) the date which is the six (6) month anniversary of his separation from
service, and in either case only if he is a “specified employee” (as defined
under Section 409A(a)(2)(B)(i) of the Internal Revenue Code and the regulations
promulgated thereunder) in the year of





2




his separation from service. Any payment that is delayed pursuant to the
provisions of the immediately preceding sentence shall instead be paid in a lump
sum, without interest, promptly following the first to occur of the two dates
specified in such immediately preceding sentence. To the extent there are any
ambiguities in this Agreement, such ambiguities shall be construed in a manner
that complies with Section 409A.




(b)   All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A.  All expenses or other reimbursements paid pursuant herewith that are
taxable income to the Executive shall in no event be paid by the Company later
than the end of the calendar year next following the calendar year in which the
Executive incurs such expense or pays such related tax.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, unless permitted by Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause shall
not be violated, with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Internal Revenue Code, solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense is
incurred.”




(i)

Exhibit A to the Employment Agreement is hereby amended by adding the following
at the end of Section 11 thereof:

“If this Agreement is not executed and effective within thirty (30) days
following the Separation Date, then this Agreement and any rights to payments
under this Agreement and the Employment Agreement, as amended, are null and
void.”

3.

Governing Law.  This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Louisiana, without giving effect
to any conflict of laws rules or principles that would result in application of
the law of any other jurisdiction.

4.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  Signature pages to this Amendment may be delivered by
facsimile or other electronic transmission method (including, without
limitation, PDF) and such delivery shall be valid and effective for all
purposes.

5.

Effect of Amendment.  To the extent not amended hereby, the Employment Agreement
shall continue with full force and effect in accordance with its terms.

[remainder of this page intentionally left blank; signature page follows]





3




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the date written above.

THE COMPANY:

THE EXECUTIVE:

RathGibson, Inc.

By: /s/ Truman Greene                           

/s/ Richard E. Lore, Sr.                           

Name:  Truman Greene

Richard E. Lore, Sr.

Title:  Chief Human Resources Officer











4


